Citation Nr: 1328419	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-35 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for scar 
residuals of a right thumb laceration. 

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from June 1950 to April 
1951, and from April 1951 to April 1956. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2010 and June 2011 rating decisions 
by a Department of Veterans Affairs (VA) Regional Office 
(RO). The October 2010 rating decision, in pertinent part, 
granted service connection for scar residuals of a right 
thumb laceration, evaluated as noncompensable (zero percent) 
effective May 18, 2010.  The June 2011 rating decision, in 
pertinent part, granted service connection for bilateral 
hearing loss, and assigned a noncompensable rating effective 
March 31, 2011.  The Veteran appealed, contending that 
compensable ratings were warranted for both disabilities.  
He did not disagree with the effective date assigned for 
these disabilities.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was previously before the Board in May 2013, at 
which time it was remanded for further development to 
include new VA medical examinations to determine the current 
severity of the Veteran's service-connected scar residuals 
of right thumb laceration and the bilateral hearing loss.  
Such examinations were accomplished in June 2013.  All other 
development directed by the Board's remand was substantially 
accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (Remand not required under Stegall where the Board's 
remand instructions were substantially complied with), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons addressed in the 
REMAND portion of the decision below the Board finds that 
further development is still required regarding the hearing 
loss claim.  Accordingly, this claim is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

The record also reflects the Veteran submitted evidence 
directly to the Board, and in a July 2013 statement, the 
Veteran's representative stated that the Veteran waived 
initial consideration of such evidence by the agency of 
original jurisdiction (AOJ) in accord with 38 C.F.R. 
§ 20.1304 (2012).


FINDINGS OF FACT

1.  All reasonable notification and development necessary 
for the equitable disposition of the Veteran's appeal 
regarding his right thumb scar residuals claim has been 
completed.

2.  Service connection was denied for residuals of right 
hand fracture to include arthritis with pain and limited 
grip by the October 2010 decision, and the Veteran did not 
appeal that denial.

3.  The record reflects the Veteran has two (2) linear scars 
of the right thumb that are laceration residuals.  These 
scars are not deep nor do they cover an area or areas of at 
least 6 square inches (39 square centimeters); nor are they 
painful or unstable; nor are they demonstrated to result in 
other functional impairment such as limitation of motion of 
the joint affected.


CONCLUSION OF LAW

The criteria for a compensable rating for scar residuals of 
a right thumb laceration are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.31, 4.10, 4.118, Diagnostic Code 7800-
7805 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the right thumb scar residuals claim 
originates from a disagreement with the initial rating 
assigned for this disability following the establishment of 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473, 490-1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 
Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a 
claimant in the development of his case has been satisfied 
regarding the right thumb scar residuals claim.  The 
Veteran's service treatment records are on file, as are 
various post-service medical records.  Further, the Veteran 
has had the opportunity to present evidence and argument in 
support of this claim, and nothing indicates he has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  For example, he has not 
identified any outstanding evidence which demonstrates 
symptoms of the service-connected disability that is not 
demonstrated by the evidence already of record.  Moreover, 
he was accorded VA medical examinations in September 2010 
and June 2013 which included findings regarding the 
symptomatology of the right thumb scar residuals.  These 
findings are consistent with the treatment records on file 
and the relevant rating criteria.  No inaccuracies or 
prejudice is demonstrated with respect to these 
examinations, nor has the Veteran indicated this disability 
has increased in severity since the most recent examination.  
Accordingly, the Board finds that these examinations are 
adequate for resolution of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record 
in conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (The Board must review the entire record, but 
does not have to discuss each piece of evidence).  Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  When considering whether 
lay evidence is competent the Board must determine, on a 
case by case basis, whether the Veteran's particular 
disability is the type of disability for which lay evidence 
may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 
(2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77. 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 
2002).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence 
is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree 
of disability in favor of the claimant, 38 C.F.R. § 4.3; 
where there is a question as to which of two evaluations 
applies, assigning the higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7; and, evaluating 
functional impairment on the basis of lack of usefulness, 
and the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  More recently, the 
Court held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

As the Veteran's claim of service connection for the right 
thumb scar residuals was received in May 2010, this service-
connected disability is to be evaluated based upon the 
rating criteria for scars as revised effective October 23, 
2008.  See 73 Fed. Reg. 54,710 (October 23, 2008) (This 
amendment shall apply to all applications for benefits 
received by VA on or after October 23, 2008.).  Scar 
disabilities are evaluated pursuant to the criteria found at 
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2012).

Diagnostic Code 7800 pertains to burn scars of the head, 
face, or neck; scars of the head, face, or neck due to other 
causes; or other disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118 (2012).  As this appeal involves a thumb 
scar, this Diagnostic Code is not for application.  

Diagnostic Code 7801 pertains to burn scars or scars due to 
other causes, not of the head, face, or neck, that are deep 
and nonlinear.  38 C.F.R. § 4.118 (2012).  Under this Code, 
a 10 percent rating is to be assigned when the scar(s) cover 
an area or areas of at least 6 square inches (39 sq. cm) but 
less than 12 square inches (77 sq. cm).  Area or areas of at 
least 12 square inches (77 sq. cm) but less than 72 square 
inches (465 sq. cm) is assigned a 20 percent rating.  Area 
or areas of at least 72 square inches (465 sq. cm) but less 
than 144 square inches (929 sq. cm) is assigned a 30 percent 
rating.  Area or areas of 144 square inches (929 sq. cm) or 
greater is assigned a 40 percent rating.  

The September 2010 VA scars examiner reported that the 
Veteran had a vertical 1 inch long scar on the medial 
surface of the right thumb.  The examiner stated that the 
Veteran also had a 0.5 inch long horizontal scar at the base 
of the right thumb.  The examiner also reported that the 
scars were superficial; i.e., they were not deep.  The more 
recent June 2013 VA scars examiner found the Veteran to have 
2 linear scars of the right thumb, with one on the medial 
surface vertically and one on the base horizontally.  The 
first scar was 2.5 cm long x 0.1 cm wide, while the second 
scar was 1.25 cm long x 0.1 cm wide.

Thus, the competent medical evidence shows that the service-
connected right thumb scars are not deep or nonlinear, nor 
do they cover an area or areas of at least 6 square inches 
(39 square centimeters).  Therefore, the Veteran does not 
satisfy the criteria for a compensable rating under 
Diagnostic Code 7801.

Diagnostic Code 7802 pertains to burn scars or scars due to 
other causes not of the head, face, or neck, that are 
superficial and nonlinear.  38 C.F.R. § 4.118 (2012).  Under 
this Code, a 10 percent rating is assigned when the scar(s) 
cover an area or areas of 144 square inches (929 sq. cm) or 
greater.  No other rating is provided by this Code.  Note 
(1) states that a superficial scar is one not associated 
with underlying soft tissue damage.  Although the record 
indicates that the service-connected right thumb scars are 
superficial, they have also been found to be linear.  More 
importantly, as detailed above, his thumb scars do not cover 
an area of at least 6 square inches (39 square centimeters).  
Therefore, they clearly do not cover an area or areas of 144 
square inches (929 sq. cm) or greater.  Consequently, the 
Veteran is not entitled to a compensable rating under this 
Diagnostic Code.

Prior to October 23, 2008, Diagnostic Code provided for 
evaluation of superficial, unstable scars, and Diagnostic 
Code 7804 provided for evaluation of a superficial scar that 
is painful on examination.   Effective October 23, 2008, 
Diagnostic Code 7803 was eliminated, and Diagnostic Code 
7804 was revised to pertain to scars that are both unstable 
and/or painful.  

Diagnostic Code 7804 provides that one or two scars that are 
unstable or painful warrant a 10 percent evaluation; three 
or four scars that are unstable or painful warrant a 20 
percent evaluation; five or more scars that are unstable or 
painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118 
(2012).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Id. at Note (1).  If one or more scars are both unstable and 
painful, the rater is to add 10 percent to the evaluation 
that is based on the total number of unstable or painful 
scars.  Id. at Note (2).  Scars evaluated under Diagnostic 
Codes 7800, 7801, 7802, or 7805 may also receive an 
evaluation under DC 7804, when applicable.  Id. at Note (3).

In this case, the September 2010 VA scars examination found 
that the Veteran's right thumb scars were not painful or 
unstable.  Similarly, the June 2013 VA examination found 
that the Veteran did not have any scars that were painful or 
unstable.  Therefore, he is not entitled to a compensable 
rating under Diagnostic Code 7804.

Diagnostic Code 7805 provides that other scars (including 
linear scars) and other effects of scars evaluated under 
Diagnostic Codes 7800, 7801, 7802, and 7804 require the 
evaluation of any disabling effect(s) not considered in a 
rating provided under Diagnostic Codes 7800-7804 under an 
appropriate diagnostic code.  38 C.F.R. § 4.118.  Prior to 
October 23, 2008, the rater was directed to rate other scars 
on limitation of function of the affected part.  38 C.F.R. § 
4.118 (2008). 

In this case, the Veteran maintains that he developed 
arthritis of the right thumb and hand due to the initial 
injury, and experiences pain and functional impairment such 
as limitation of motion as a result thereof.  He also 
submitted a January 2011 private treatment report from D. O. 
Sagini, M.D., which related an assessment of right hand 
arthritis with decreased thumb function when compared to the 
contralateral side. 
However, service connection was denied for residuals of 
right hand fracture to include arthritis with pain and 
limited grip by the October 2010 decision, and the Veteran 
did not appeal that denial.  Accordingly, such impairment is 
not for consideration in evaluating the dermatological 
disability of service-connected right thumb scar residuals.

The Board also notes that a September 2010 VA hand, thumb, 
and fingers examination report noted that the Veteran fell 
and sustained a right thumb laceration, which was repaired 
with sutures, in 1953.  The diagnosis was osteoarthritis and 
deformity of the proximal phalanx of the right thumb, 
compatible with old trauma.  The examiner commented, after a 
review of the Veteran's claims file, that it was less likely 
as not that his osteoarthritis and deformity of the proximal 
phalanx of the right thumb, compatible with old trauma, was 
the same as, or was a result of, the fall in service in 
which he sustained a laceration on his right thumb.  A 
similar opinion was expressed by the June 2013 VA examiner.  
Moreover, the January 2011 treatment report from Dr. Sagini 
does not actually relate the etiology of the right hand 
arthritis with decreased thumb function to active service.  
Therefore, the Board finds the osteoarthritis and deformity 
of the proximal phalanx of the right thumb are not 
manifestations of the service-connected dermatological 
disability of right thumb scars.

The Board further notes that the September 2010 VA scars 
examination found that the Veteran's scars did not result in 
other functional impairment such as limitation of motion of 
the joint affected.  The examiner also maintained that scars 
had no other disabling effects.  Similarly, the June 2013 VA 
examiner opined that it was less likely than not (less than 
50 percent probability) that the Veteran's claimed 
functional impairment of the right hand was due to or 
aggravated by scar residuals of right thumb laceration that 
occurred in the service.

In view of the foregoing, the Board finds that the Veteran 
does not warrant a compensable evaluation for his service-
connected right thumb scar residuals under Diagnostic Code 
7805.

Although 38 C.F.R. § 4.118 provides for evaluation of other 
skin disorders, none of the other Diagnostic Codes pertains 
to scar(s).  Therefore, the Board finds that the Veteran 
does not meet or nearly approximate the schedular criteria 
for a compensable rating under any of the potentially 
applicable Diagnostic Codes.  In making this determination, 
the Board has considered the Veteran's contentions that he 
experienced pain and functional impairment of the right 
hand.  However, more weight was given to the competent 
medical findings that such impairment was not due to the 
service-connected dermatological disability that is the 
subject of this appeal.

The Board notes that it also considered the potential 
applicability of "staged" ratings pursuant to Fenderson, 
supra, and Hart, supra.  However, a thorough review of the 
record does not demonstrate any distinctive periods where 
the service-connected right thumb scar residuals met or 
nearly approximated the criteria for a compensable rating.  
Therefore, "staged" ratings are not warranted in this case.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a 
three-part test, based on the language of 38 C.F.R. § 
3.321(b)(1), for determining whether a Veteran is entitled 
to an extraschedular rating: (1) the established schedular 
criteria must be inadequate to describe the severity and 
symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual 
disability picture, such as marked interference with 
employment or frequent periods of hospitalization; and (3) 
the award of an extraschedular disability rating must be in 
the interest of justice.  Thun v. Peake, 22 Vet. App. 111 
(2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  

In this case, as noted above, the record indicates the 
Veteran does not experience any functional impairment or 
other symptomatology due to his service-connected right 
thumb scar residuals.  In fact, the record shows the scars 
are not painful, tender, deep, or nonlinear.  Therefore, he 
does not have an exceptional or unusual disability picture 
so as to render inadequate the established schedular 
criteria.

The Board also takes note of the fact that the September 
2010 and June 2013 VA examinations reflect that, in addition 
to the aforementioned right thumb scars, the Veteran has a 
scar of the right index finger.  However, as the service-
connected disability is thumb scar residuals, the finger 
scar is not for consideration in the instant case.  

Lastly, the Board notes that notes that, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
claim of entitlement to a total rating based upon individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, nothing in the 
record indicates the Veteran is unable to obtain or maintain 
substantially gainful employment due to his service-
connected right thumb scar residuals.  In fact, the record 
reflects he does not experience any functional impairment or 
other symptomatology due to this service-connected 
disability.  Therefore, no further discussion of entitlement 
to a TDIU is warranted in this case.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for a 
compensable rating for his service-connected right thumb 
scar residuals.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefit sought on appeal with 
respect to this claim must be denied.




ORDER

An initial compensable rating for scar residuals of a right 
thumb laceration is denied.


REMAND

VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

In this case, the Veteran was accorded VA audio examinations 
in May 2011, August 2011, and June 2013.  However, both the 
August 2011 and June 2013 VA examiners indicated that the 
test results were not reliable.  Further, the record 
includes audiological evaluation reports from Audio 
Consultants of SW Florida dated in July 2011 and March 2012, 
and the audiographs for these evaluations indicate a more 
severe hearing loss than what was demonstrated on the May 
2011 VA examination.  Although no speech discrimination 
scores appear to be included on these reports, the 
audiograph itself suggests the type of exceptional hearing 
loss pursuant to 38 C.F.R. § 4.86 that would warrant 
consideration of Table VIa based only on purteone threshold 
average.

The Board notes, however, that pursuant to 38 C.F.R. § 
4.85(a) an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Here, it is 
not clear from the July 2011 and March 2012 private 
evaluation reports from Audio Consultants of SW Florida that 
they were conducted in accord with these requirements.  In 
Savage v. Shinseki, 24 Vet. App. 259, 260 (2011), the Court 
held that, "in some circumstances, VA does have a duty to 
return for clarification unclear or insufficient private 
examination reports or progress notes, or the Board must 
explain why such clarification is not necessary."  The Court 
specifically named unclear application of the Maryland CNC 
test as a circumstance warranting remand.  Id. at 270. 

In view of the foregoing, the Board finds that a remand is 
required in order to obtain clarification from Audio 
Consultants of SW Florida regarding the results of the July 
2011 and March 2012 audio evaluations, to include whether 
these evaluations were conducted pursuant to the 
requirements of 38 C.F.R. § 4.85(a).

Additionally, as a remand is already required in this case, 
and the June 2013 VA audio examiner determined that the 
results of that evaluation were unreliable, the Board finds 
that another examination should be conducted to evaluate the 
current nature and severity of the Veteran's service-
connected hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  The AMC/RO should request the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his hearing loss since June 2013.  
After securing any necessary release, 
the AMC/RO should obtain those records 
not already on file.

2.  The AMC/RO should notify the Veteran 
that he may submit lay statements from 
individuals who have first-hand 
knowledge, and/or were contemporaneously 
informed of the nature, extent and 
severity of his hearing loss symptoms 
and the impact of the condition on his 
ability to work.  The Veteran should be 
provided an appropriate amount of time 
to submit this lay evidence. 

3.  The AMC/RO should contact the 
Veteran's private medical provider at 
the Audio Consultants of SW Florida, and 
ask him or her to determine (i) if the 
Maryland CNC word list was used during 
audiological testing completed in July 
2011 and March 2012; (ii) the numeral 
decibel levels in all frequencies for 
the July 2011 and March 2012 
evaluations; and (iii) if these 
evaluations were performed by a state-
licensed audiologist.  Document all 
efforts made to obtain this 
clarification.

4.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded a new 
examination to evaluate the nature and 
severity of his service-connected 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in June 2013, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


